Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a final office action is a response to communications received on
10/06/21. Claims 1-19 and 24 are pending in this application and will be addressed below.

Response to Arguments
3.	Applicant’s arguments filed 10/06/21 have been fully considered but they are not persuasive as explained in the new rejection necessitated by the amendment below.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Quadri (U.S. Publication No. 20050154444) in view of Mailhot (U.S. Patent No. 20090287293).
Regarding Claim 1, Quadri discloses a stent (Figure 1A #100) (Figure 1A #100) apparatus for use in surgical applications, comprising: a hollow tubular section (Figure 1A) with a proximal end (Figure 3A #314) and a distal end (Figure 3A #318); at least 
Mailhot teaches a magnetically induced radial expansion vascular stent wherein the at least one magnetic connection node causes a modification of the at least one modifiable member (Paragraph [0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Quadri in view of Mailhot to have the at least one magnetic connection node causes a modification of the at least one modifiable member in order to for use as an in vivo stent to hold open a stenosed vascular lumen (Paragraph [0018]).
Regarding Claim 2, discloses wherein the proximal end (Figure 3A #314) has at least one atraumatic anchor point (Figure 1A #320, Paragraph [0006] lines 4-5 (series of rings)). 
Regarding Claim 3, discloses wherein the proximal end (Figure 3A #314) has at least one traumatic anchor point (Figure 1A #320, Paragraph [0006] lines 4-5 (staple)). 
Regarding Claim 4, discloses wherein the distal end (Figure 3A #318) has at least one atraumatic anchor point (Figure 1A #330, Paragraph [0006] lines 4-5 (series of rings)).
Regarding Claim 5, discloses wherein the distal end (Figure 3A #318) has at least one traumatic anchor point (Figure 1A #330, Paragraph [0006] lines 4-5 (staple)). 
Regarding Claim 6, discloses wherein the at least one modifiable member (Figure 1A #110) comprises a material that is modifiable by a magnetic field (Paragraph [0071] lines 9-16). 
Regarding Claim 7, discloses wherein the at least one modifiable member (Figure 1A #110) has expansion memory (Paragraph [0067] lines 9-14).
Regarding Claim 8, discloses wherein the at least one modifiable member (Figure 1A #110) is connected to form a circumference of the proximal end (Figure 3A #314).
Regarding Claim 9, discloses wherein the at least one modifiable member (Figure 1A #110) is connected to form a circumference of the distal end (Figure 3A #318).
Regarding Claim 10, discloses wherein the at least one modifiable member (Figure 1A #110) is connected to form a circumference of the hollow tubular section (Figure 1A).
Regarding Claim 11, discloses wherein the hollow tubular section (Figure 1A) is further comprised of at least one structural member (Figure 1A #110, 114, 120 and 130).
Regarding Claim 12, discloses wherein the at least one structural member (Figure 1A #114) is connected to the at least on modifiable member (Figure 1A #110) by the at least one magnetic connection node (Figure 1A #120, Paragraph [0067] lines 4-6). 
Regarding Claim 13, discloses wherein the hollow tubular section (Figure 1A) is further comprised of at least one connection node (see figure below). 

    PNG
    media_image1.png
    382
    221
    media_image1.png
    Greyscale

Regarding Claim 14, discloses wherein the at least one modifiable member (Figure 1A #110) is connected by the at least one magnetic connection node (Figure 1A #120), and the at least one connection node (see figure above).
Regarding Claim 15, discloses wherein the hollow tubular section further comprises at least one atraumatic anchor (Figure 1A #320, Paragraph [0006] lines 4-5 (series of rings)) extending radially from the hollow tubular section (Figure 1A).
Regarding Claim 16, discloses wherein the hollow tubular section further comprises at least one traumatic anchor (Figure 1A #320, Paragraph [0006] lines 4-5 (staple)) extending radially from the hollow tubular section (Figure 1A). 
Regarding Claim 24, discloses a system for stem delivery in surgical applications, comprising: a stent (Figure 1A #100) delivery tool for inserting a stent (Figure 1A #100) into a vessel, the stent delivery (Figure 4A #400) comprising: wherein the stent (Figure 1A #100) comprises a hollow tubular section (Figure 1A) with a proximal end (Figure 3A #314) and a distal end (Figure 3A #318); at least one anchor point (Figure 3A #330) connected to the hollow tubular section; wherein the hollow tubular section is comprised of at least one modifiable member (Figure 1A #110, Paragraph [0067] lines 1-4); and wherein the hollow tubular section is comprised of at 
Mailhot teaches a magnetically induced radial expansion vascular stent wherein the at least one magnetic connection node causes a modification of the at least one modifiable member (Paragraph [0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Quadri in view of Mailhot to have the at least one magnetic connection node causes a modification of the at least one modifiable member in order to for use as an in vivo stent to hold open a stenosed vascular lumen (Paragraph [0018]).
6.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Quadri (U.S. Publication No. 20050154444) in view of Mailhot (U.S. Patent No. 20090287293) further in view of Hunter (U.S. Patent No. 9949692).
Regarding Claim 17, Quadri does not disclose wherein the hollow tubular section further comprises at least one sensor.
Hunter teaches in analogus art a stent wherein the hollow tubular section further comprises at least one sensor (Figure 3 #22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Quadri in view of Mailhot further in view of Hunter to have the stent wherein the hollow tubular section further comprises at least one sensor (Figure 3 #22) in order to compare a patient’s progress versus 
Regarding Claim 18, Quadri does not disclose wherein the at least one sensor is a blood flow sensor.
Hunter teaches in analogus art a stent wherein the at least one sensor (Figure 3 #22) is a blood flow sensor (Column 19 line 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Quadri in view of Mailhot further in view of Hunter to have the stent wherein the at least one sensor (Figure 3 #22) is a blood flow sensor (Column 19 line 14) in order to compare a patient’s progress versus expected "norms" for function and rehabilitation and alert them to signs and symptoms that should be brought to their doctor's attention (Column 26 line 47- Column 27 line 7).

7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Quadri (U.S. Publication No. 20050154444) in view of Mailhot (U.S. Patent No. 20090287293) further in view of Houston (U.S. Patent No. 11033377).
Regarding Claim 19, does not disclose it further comprising a stent wrapping.
Houston teaches in analogus art wherein the stent apparatus (Figure 1 #1) further comprising a stent wrapping (Column 12 lines 58-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Quadri in view of Mailhot further in view of Houston to have the stent apparatus (Figure 1 #1) further comprising a stent . 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774